Case: 14-14200       Date Filed: 08/21/2015       Page: 1 of 18


                                                                                 [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-14200
                              ________________________

                         D.C. Docket No. 1:13-cv-02307-WSD


KEITH DAVIDSON,
on behalf of plaintiff and a class,

                                                                  Plaintiff - Appellant,

versus

CAPITAL ONE BANK (USA), N.A.,

                                                                  Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                     (August 21, 2015)

Before WILSON and MARTIN, Circuit Judges, and HODGES, ∗ District Judge.

WILSON, Circuit Judge:


         ∗
          Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.
              Case: 14-14200     Date Filed: 08/21/2015   Page: 2 of 18


      In this appeal, we decide whether a bank that collects or attempts to collect

on a debt, which was in default at the time it was acquired by the bank, qualifies as

a “debt collector” under the Federal Debt Collection Practices Act (FDCPA), 15

U.S.C. §§ 1692–1692p. Keith Davidson appeals the dismissal of his amended

complaint, filed on behalf of himself and a class of similarly situated individuals,

alleging that Capital One Bank (USA), N.A. (Capital One) violated certain

provisions of the FDCPA in attempting to collect on defaulted or delinquent credit

card accounts that Capital One had acquired from HSBC Bank Nevada, N.A.

(HSBC). The district court dismissed Davidson’s amended complaint on the

ground that Capital One was not a “debt collector” as defined by the Act and was

thus not subject to the Act.

        We need look no further than the statutory text to conclude that, under the

plain language of the FDCPA, a bank (or any person or entity) does not qualify as

a “debt collector” where the bank does not regularly collect or attempt to collect on

debts “owed or due another” and where “the collection of any debts” is not “the

principal purpose” of the bank’s business, even where the consumer’s debt was in

default at the time the bank acquired it. See id. § 1692a(6).

      As discussed below, the amended complaint’s factual matter establishes that

Capital One’s collection efforts in this case related only to debts owed to it and that

debt collection is only some part of, and not the principal purpose of, Capital One’s


                                           2
               Case: 14-14200       Date Filed: 08/21/2015      Page: 3 of 18


business. See id. In short, Capital One’s activity, as alleged by Davidson, is not

the activity of a “debt collector” under the FDCPA, and Davidson cannot state a

claim under the Act. We therefore affirm the district court’s dismissal of

Davidson’s amended complaint.

                                               I.

       In 2007, HSBC filed suit against Davidson in state court to collect on a

credit card account belonging to Davidson that he had used for “personal, family,

or household purposes.” 1 See id. § 1692a(5). During the course of the litigation,

the parties entered into a settlement agreement, whereby Davidson agreed to pay

$500.00 to HSBC, and, in return, HSBC agreed to dismiss its collection action.

When Davidson failed to pay the $500.00 to HSBC, the state court entered a

judgment in favor of HSBC and against Davidson in the amount of $500.00.

       In May 2012, Capital One acquired approximately $28 billion of HSBC’s

United States-based credit card accounts, over $1 billion of which were shown as

delinquent or in default at the time of Capital One’s acquisition, including the

credit card account belonging to Davidson. Shortly thereafter, in August 2012,

Capital One filed suit against Davidson in state court to collect on the same credit

card account that had been the subject of HSBC’s prior lawsuit. Capital One’s
       1
         The following facts are taken from Davidson’s amended complaint and those core
documents Davidson subsequently attached to his amended complaint. See Reese v. Ellis,
Painter, Ratterree & Adams, LLP, 678 F.3d 1211, 1215–16 (11th Cir. 2012) (documents
attached to complaint); Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1329 n.7 (11th Cir. 2006)
(documents referred to in complaint and central to plaintiff’s claim).
                                               3
              Case: 14-14200     Date Filed: 08/21/2015    Page: 4 of 18


state court complaint alleged that Davidson’s account was delinquent in the

amount of $1,149.96. An affidavit attached to the complaint asserted that Capital

One had acquired Davidson’s credit card account as of May 2012.

      In July 2013, Davidson filed suit in district court, on behalf of himself and a

purported class of similarly situated individuals, claiming that Capital One’s state

court activities violated the FDCPA. Specifically, Davidson alleged that Capital

One’s complaint falsely stated the amount of Davidson’s debt, which had been

reduced to a $500.00 judgment in the HSBC litigation, and that the affidavit was

“mass produced,” “robo-signed,” and not based on the affiant’s personal

knowledge and contained false statements in violation of the FDCPA. See id. §

1692e. Capital One moved to dismiss Davidson’s action under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim. In response, Davidson filed an

amended complaint pursuant to Federal Rule of Civil Procedure 15(a).

      Capital One moved to dismiss the amended complaint. It argued that the

amended complaint failed to plausibly allege that Capital One was a “debt

collector” for purposes of the FDCPA and only debt collectors are subject to

liability under the Act. Specifically, Capital One asserted that it did not qualify as

a “debt collector” because it regularly collected debts that were owed to it and not

debts “owed or due another.” Davidson countered that the amended complaint

sufficiently alleged that Capital One met the definition of “debt collector” by


                                           4
                Case: 14-14200        Date Filed: 08/21/2015       Page: 5 of 18


stating that Capital One “regularly acquired delinquent and defaulted consumer

debts that were originally owed to others” and “attempted to collect such . . . debts

in the regular course of its business.” Companies that regularly purchase and

collect defaulted consumer debts, Davidson argued, are regulated by the Act.

       The district court agreed with Capital One. According to the district court,

whether Davidson’s debt was in default at the time it was acquired by Capital One

did not bear on whether Capital One satisfied the statutory definition of “debt

collector.”2 It further found that, to qualify as a debt collector under the FDCPA,

Capital One had to “regularly” collect or attempt to collect on debts “owed or due

another” or the principal purpose of Capital One’s business had to be “the

collection of any debts,” see id. § 1692a(6), and Capital One did not satisfy either

requirement. The district court dismissed Davidson’s amended complaint pursuant

to Rule 12(b)(6) for failure to state a claim, and Davidson timely appealed.

                                                II.

       We review de novo a district court’s interpretation of a statute. Bankston v.

Then, 615 F.3d 1364, 1367 (11th Cir. 2010) (per curiam). We also review de novo


       2
          The amended complaint does not allege that Davidson defaulted on the HSBC judgment
prior to Capital One’s acquisition of his credit card account. Still, Capital One has treated
Davidson’s debt as a debt that was in default at the time it was acquired, and we will do the
same. See, e.g., Bridge v. Ocwen Fed. Bank, FSB, 681 F.3d 355, 362 (6th Cir. 2012) (“It matters
not whether [treatment of the debt as if it were in default at the time of acquisition] was due to a
clerical mistake, other error, or intention.”); Schlosser v. Fairbanks Capital Corp., 323 F.3d 534,
538 (7th Cir. 2003) (“Focusing on the status of the obligation asserted by the assignee is
reasonable in light of the conduct regulated by the statute.”).
                                                 5
              Case: 14-14200     Date Filed: 08/21/2015    Page: 6 of 18


the grant of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003) (per curiam). In so doing, we

accept as true all well-pleaded factual allegations in the complaint, see Randall v.

Scott, 610 F.3d 701, 710 (11th Cir. 2010), which we construe “in the light most

favorable to the plaintiff,” Hill, 321 F.3d at 1335. To survive a motion to dismiss,

a complaint must “state a claim to relief that is plausible on its face,” meaning it

must contain “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678, 129 S. Ct. 1937, 1949 (2009) (internal quotation marks omitted).

                                         III.

      The FDCPA was passed “to eliminate abusive debt collection practices,” to

ensure that “debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged,” and to promote consistent state

action in protecting consumers against debt collection abuses. See 15 U.S.C. §

1692(e); see S. Rep. No. 95-382, at 1–2 (1977), reprinted in 1977 U.S.C.C.A.N.

1695, 1696 (nature and purpose of FDCPA). In accordance with its stated

purposes, the FDCPA bans certain debt collection practices and allows individuals

to sue debt collectors who fail to comply with the Act. See § 1692b–1692f, 1692k.

      Davidson alleges that Capital One violated multiple subsections of 15 U.S.C.

§ 1692e. Section 1692e generally prohibits a debt collector from using “any false,


                                           6
              Case: 14-14200     Date Filed: 08/21/2015    Page: 7 of 18


deceptive, or misleading representations or means in connection with the collection

of any debt.” § 1692e. Conduct constituting a violation includes “[t]he false

representation of . . . the character, amount, or legal status of any debt” and “[t]he

use of any false representation or deceptive means to collect or attempt to collect

any debt or to obtain any information concerning a consumer.” Id. § 1692e(2),

(10). Davidson contends that the complaint and affidavit that Capital One filed in

state court violated § 1692e and each of subsections 1692e(2) and 1692e(10).

      There is no dispute that § 1692e applies only to debt collectors. Therefore,

in order to survive Capital One’s motion to dismiss, Davidson must plead “factual

content that allows the court to draw the reasonable inference that” Capital One is

a “debt collector” under the FDCPA and therefore liable for the misconduct

alleged. See Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949.

                                          A.

      Before we can determine whether Davidson’s amended complaint plausibly

alleges that Capital One is a “debt collector” for purposes of the FDCPA, we must

resolve the parties’ dispute regarding the meaning of the term “debt collector.”

      The Act defines “debt collector” to mean “[1] any person who uses any

instrumentality of interstate commerce or the mails in any business the principal

purpose of which is the collection of any debts, or [2] who regularly collects or

attempts to collect, directly or indirectly, debts owed or due or asserted to be owed


                                           7
                Case: 14-14200        Date Filed: 08/21/2015        Page: 8 of 18


or due another.”3 § 1692a(6). The definition excludes several categories of

persons, see § 1692a(6)(A)–(F) (listing excluded persons), including “any person

collecting or attempting to collect any debt owed or due or asserted to be owed or

due another to the extent such activity . . . concerns a debt which was not in default

at the time it was obtained by such person,” § 1692a(6)(F)(iii).

       Unlike debt collectors, creditors typically are not subject to the FDCPA.

See, e.g., Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 403 (3d Cir. 2000). A

“creditor” is “any person who offers or extends credit creating a debt or to whom a

debt is owed.” § 1692a(4). However, “any person to the extent that he receives an

assignment or transfer of a debt in default solely for the purpose of facilitating

collection of such debt for another” is excluded from the definition of “creditor.”

Id. Further, “any creditor who, in the process of collecting his own debts, uses any

name other than his own which would indicate that a third person is collecting or

attempting to collect such debts” will be treated as a “debt collector” for purposes

of the Act. § 1692a(6).

       According to Davidson, the line between creditors and debt collectors is

drawn by the default status of the debt. Relying on the exclusion found at §

1692a(6)(F)(iii), Davidson contends that an entity that does not originate a debt,


       3
          See Brown v. Budget Rent-A-Car Sys., Inc., 119 F.3d 922, 924 (11th Cir. 1997) (per
curiam) (“[T]he use of a disjunctive in a statute indicates alternatives and requires that those
alternatives be treated separately.” (internal quotation marks omitted)).
                                                 8
              Case: 14-14200      Date Filed: 08/21/2015    Page: 9 of 18


but acquires it from another, is deemed either a creditor or a debt collector

depending on the default status of the debt at the time it was acquired. Put simply,

Davidson avers that, if the debt was not in default when it was acquired, §

1692a(6)(F)(iii) excludes the entity from the definition of “debt collector,” and the

entity is a “creditor”; on the other hand, if the debt was in default when it was

acquired, § 1692a(6)(F)(iii) does not apply, and the entity is a “debt collector.”

This argument is not persuasive because § 1692a(6)(F)’s exclusions do not obviate

the substantive requirements of § 1692a(6)’s definition.

      Subsection (F)(iii) excludes any person who is collecting or attempting to

collect on any debt owed or due another from the term “debt collector” if the debt

was not in default at the time it was acquired. The phrase “any person” is

expansive. See CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d 1217, 1223

(11th Cir. 2001) (“[I]n the absence of any language limiting the breadth of [the

word ‘any’], it must be read as referring to all of the subject that it is describing.”

(internal quotation marks omitted)). The phrase is properly understood to include

“any person who uses any instrumentality of interstate commerce or the mails in

any business the principal purpose of which is the collection of any debts” and is

collecting for another, and any person “who regularly collects or attempts to collect

. . . debts owed or due or asserted to be owed or due another” and is collecting for

another. See § 1692a(6), (6)(F). Thus, a person who otherwise meets the


                                            9
               Case: 14-14200         Date Filed: 08/21/2015        Page: 10 of 18


definition of “debt collector” may be excluded from the term if he obtained a debt

from another, he is collecting the debt for another, and the debt was acquired prior

to default.4 See id. § 1692a(6)(F)(iii).

       However, where a person does not fall within subsection (F) or any one of

the six statutory exclusions, he is not deemed a “debt collector” as a matter of

course. Before a person can qualify as a “debt collector” under the FDCPA, he

must satisfy the Act’s substantive requirements. See § 1692a(6). Pursuant to the

plain language of the statute, a “debt collector” includes (1) “any person who uses

any instrumentality of interstate commerce or the mails in any business the

principal purpose of which is the collection of any debts,” or (2) any person “who

regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.” 5 Id. In contrast to the exclusion at §

1692a(6)(F)(iii), the statutory definition of “debt collector” applies without regard

to the default status of the underlying debt.




       4
         Entities falling within this exclusion include “mortgage service companies and others
who service outstanding debts for others, so long as the debts were not in default when taken for
servicing.” See S. Rep. No. 95-382, at 3–4.
       5
          There is another category of persons that falls within the definition of “debt collector.”
Under § 1692a(6), the term “debt collector” includes “any creditor who, in the process of
collecting his own debts, uses any name other than his own which would indicate that a third
person is collecting or attempting to collect such debts.” 15 U.S.C. § 1692a(6) (emphasis
added). Neither party asserts or even suggests that this third category is applicable here; their
arguments and, as a result, our analysis is focused on the principal definition of “debt collector”
in the first sentence of § 1692a(6).
                                                 10
              Case: 14-14200     Date Filed: 08/21/2015     Page: 11 of 18


      In our construction of a statutory provision, “we read the statute to give full

effect to each of its provisions . . . [and] look to the entire statutory context.”

United States v. DBB, Inc., 180 F.3d 1277, 1281 (11th Cir. 1999). If we consider §

1692a(6)(F)(iii) in isolation, it is not unreasonable to read the exclusion to intimate

that any person who collects or attempts to collect any debt owed or due another,

which debt was in default at the time it was obtained by such person, is a “debt

collector.” See § 1692a(6)(F)(iii) (excluding from the term “debt collector” any

person collecting or attempting to collect a debt for another that was not in default

when acquired). But, when § 1692a(6)(F)(iii) is read in its statutory context, it

reveals itself to be nothing more than a single exclusion for a certain group of

persons from a statutory definition that Davidson effectively urges us to ignore.

      Section 1692a(6) clearly, plainly, and directly states that a person who is

engaged in any business the principal purpose of which is debt collection or a

person who regularly collects or attempts to collect debts owed or due another

qualifies as a “debt collector.” See § 1692a(6). So, if subsection (F)(iii)’s

exclusion is inapplicable because, for example, the subject debt was in default at

the time it was acquired or the subject person is not collecting for another, the

person may be a debt collector, but the person is not undoubtedly a debt collector;

one of two statutory standards still must be met. See § 1692a(6). Davidson cannot

rely on § 1692a(6)(F)(iii) to bring entities that do not otherwise meet the definition


                                            11
               Case: 14-14200        Date Filed: 08/21/2015       Page: 12 of 18


of “debt collector” within the ambit of the FDCPA solely because the debt on

which they seek to collect was in default at the time they acquired it. Section

1692a(6)(F)(iii) is an exclusion; it is not a trap door. 6

       Davidson’s misunderstanding of the effect of § 1692a(6)(F)(iii) also results

in a strained construction of § 1692a(6)’s second definition of “debt collector.”7

Drawing on subsection (F)(iii), Davidson contends that an entity that regularly

collects debts originally owed to another, which debts were in default at the time

they were acquired, qualifies as “debt collector” under the FDCPA. Put another

way, Davidson reads the definition of “debt collector” to encompass any regular

purchaser of a debt in default even if the purchaser owns the debt and is collecting

for himself. As noted above, the term “debt collector” includes any person who

“regularly collects or attempts to collect, directly or indirectly, debts owed or due

or asserted to be owed or due another.” § 1692a(6). Davidson’s interpretation

succeeds only if we rewrite the statutory text to read “regularly collects or attempts

to collect, directly or indirectly, debts originally owed or due or asserted to be



       6
         We also note that § 1692a(6)(F)(iii) is limited in its applicability to “any person
collecting or attempting to collect any debt owed or due or asserted to be owed or due another.”
Id. § 1692a(6)(F) (emphasis added). Therefore, Davidson’s reliance on § 1692a(6)(F)(iii) is
misplaced for two reasons: (1) because it is an exclusion, not a definition; and (2) because it
cannot be read, either directly or indirectly, to apply to any person collecting or attempting to
collect on a defaulted debt owed or due to him.
       7
         Davidson’s arguments on appeal are focused around the second definition of “debt
collector.” See id. § 1692a(6) (regular collection of debts for another). We are not asked to
construct or otherwise interpret the first definition. See id. (principal purpose).
                                                12
             Case: 14-14200     Date Filed: 08/21/2015   Page: 13 of 18


originally owed or due another.” But we are not in the business of rewriting

statutes.

       The statutory text is entirely transparent. A “debt collector” includes any

person who regularly collects or attempts to collect debts owed or due another. See

§ 1692a(6). The statute does not define “another,” so we will look to the common

usage of the word for its meaning. See, e.g., Consol. Bank, N.A. v. United States

Dep’t of Treasury, 118 F.3d 1461, 1464 (11th Cir. 1997). The term “another” most

naturally connotes “one that is different from the first or present one.” Merriam-

Webster’s Collegiate Dictionary 48 (10th ed. 1996). Applying this definition to

the statutory language, this means that a person must regularly collect or attempt to

collect debts for others in order to qualify as a “debt collector” under the second

definition of the term. The word “another” is not modified or otherwise limited,

and Davidson has pointed us to nothing that would indicate that Congress had any

intention to limit the term. See CBS Inc., 245 F.3d at 1224–26.

       In construing a statutory provision, “[w]e do not start from the premise that

[the statutory] language is imprecise.” United States v. LaBonte, 520 U.S. 751,

757, 117 S. Ct. 1673, 1677 (1997). Congress limited the second definition of “debt

collector” to those persons who regularly collect or attempt to collect debts owed

or due or asserted to be owed or due another, and there is no ambiguity in the

words that Congress chose to employ. See CBS Inc., 245 F.3d at 1225 (“Any


                                          13
              Case: 14-14200     Date Filed: 08/21/2015     Page: 14 of 18


ambiguity in the statutory language must result from the common usage of that

language, not from the parties’ dueling characterizations of what Congress ‘really

meant.’”). Because we are not permitted to “do to the statutory language what

Congress did not do with it,” Harris v. Garner, 216 F.3d 970, 976 (11th Cir. 2000)

(en banc), we will not write into the phrase “owed or due another” the limiting

adverb “originally” in order to express what Davidson thinks Congress intended,

see CBS Inc., 245 F.3d at 1223 (reasoning that the appellant’s need to rewrite a

statutory phrase was “further proof that the plain meaning of what Congress

actually said [was] against [the appellant’s] position”).

      We will, as we must, “presume that Congress said what it meant and meant

what it said.” United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998) (en

banc). In doing so, we reject Davidson’s argument that a non-originating debt

holder is a “debt collector” for purposes of the FDCPA solely because the debt was

in default at the time it was acquired. The statute is not susceptible to such an

interpretation. Instead, applying the plain language of the statute, we find that a

person who does not otherwise meet the requirements of § 1692a(6) is not a “debt

collector” under the FDCPA, even where the consumer’s debt was in default at the

time the person acquired it. See United States v. Ron Pair Enters., Inc., 489 U.S.
235, 241, 109 S. Ct. 1026, 1030 (1989) (“[W]here, as here, the statute’s language is

plain, ‘the sole function of the courts is to enforce it according to its terms.’”);


                                           14
                Case: 14-14200        Date Filed: 08/21/2015        Page: 15 of 18


Harris, 216 F.3d at 976 (“[Our] role . . . is to apply statutory language, not rewrite

it.”).8

                                                 B.

          We turn now to Davidson’s amended complaint. According to Davidson,

the amended complaint sufficiently alleges that Capital One meets the definition of

“debt collector” by alleging that Capital One “regularly acquires delinquent and

defaulted consumer debts that were originally owed to others” and “has attempted

to collect such delinquent or defaulted debts in the regular course of its business,

using the mails and telephone system.” Taking these allegations, together with the

          8
          Davidson argues that our holding creates a loophole by which entities that regularly
acquire and pursue collection of defaulted debts avoid the FDCPA even though such entities are
engaged in debt collection. We disagree. An entity that may collect on a debt owned by and
owed to it in the course of doing business falls outside of the Act’s intended scope. See S. Rep.
No. 95–382, at 2–3 (intending “debt collector” to include “all third persons who regularly collect
debts for others” to the exclusion of “a person who collects a debt for another in an isolated
instance” or “those who [do not] collect for others in the regular course of business”). But an
entity whose “principal purpose” is the collection of “any debts,” see § 1692a(6) (emphasis
added) (“principal purpose” not modified by “owed or due another”), is subject to the FDCPA
under the first definition of “debt collector,” see, e.g., Pollice, 225 F.3d at 404 (“no question that
the ‘principal purpose’ of [defendant’s] business is the ‘collection of any debts’”); F.T.C. v.
Check Investors, Inc., 502 F.3d 159, 174 (3d Cir. 2007) (noting that the defendant was “in
business to . . . acquire seriously defaulted debt” solely for collection purposes). “Any debts”
means “all debts,” including debts acquired from another, in default, or owed to the collecting
entity. See CBS Inc., 245 F.3d at 1223 (noting that “any” means “every” or “all”). Therefore,
where “principal purpose” is plausibly alleged, the entity described in Davidson’s harried
hypothetical will not escape regulation. See S. Rep. No. 95–382, at 2–3 (“The primary persons
intended to be covered are independent debt collectors.”). In any event, to the extent that such a
loophole does exist, it is for Congress, not the courts, to close. See Artuz v. Bennett, 531 U.S. 4,
10, 121 S. Ct. 361, 365 (2000) (“Whatever merits these and other policy arguments may have, it
is not the province of this Court to rewrite the statute to accommodate them.”); In re Hedrick,
524 F.3d 1175, 1187–88 (11th Cir.), amended on reh’g in part, 529 F.3d 1026 (11th Cir. 2008)
(per curiam) (“[We are not] authorized to interpret a statute contrary to the plain meaning of its
words if doing so would, in the court’s view, better further the purpose it thinks Congress had in
mind.”).
                                                  15
             Case: 14-14200     Date Filed: 08/21/2015     Page: 16 of 18


amended complaint’s factual matter as a whole, in the light most favorable to

Davidson, we find that Davidson has failed to allege “factual content that allows

[us] to draw the reasonable inference that” Capital One is a “debt collector” under

the Act. See Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949.

      The amended complaint does not expressly state that the “principal purpose”

of Capital One’s business is debt collection, as required by the first definition of

“debt collector.” See § 1692a(6). However, the amended complaint does allege

that “Capital One has attempted to collect . . . delinquent or defaulted debts in the

regular course of its business, using the mails and telephone system in doing so.”

To the extent that this allegation invokes the principal purpose concept, it is

insufficient to establish Capital One’s status as a “debt collector.” The amended

complaint provides a basis from which we can plausibly infer that some part of

Capital One’s business is debt collection, but it fails to provide any basis from

which we could plausibly infer that the “principal purpose” of Capital One’s

business is debt collection. The first definition will not sustain Davidson’s action.

      As to the second definition of “debt collector,” Davidson argues that the

amended complaint sufficiently alleges that Capital One is a “debt collector” by

stating that Capital One “regularly acquires delinquent and defaulted consumer

debts that were originally owed to others” and “has attempted to collect such . . .

debts in the regular course of its business.” Davidson does not dispute that Capital


                                          16
             Case: 14-14200     Date Filed: 08/21/2015    Page: 17 of 18


One purchased, owns, and sought to collect on the defaulted and delinquent credit

card accounts for itself. However, he contends that Capital One still fits the second

definition of “debt collector” because it regularly collects debts that were originally

owed to another and that were in default when Capital One acquired them.

      As discussed above, our inquiry under § 1692a(6) is not whether Capital

One regularly collects on debts originally owed or due another and now owed to

Capital One; our inquiry is whether Capital One regularly collects on debts owed

or due another at the time of collection. The amended complaint makes no factual

allegations from which we could plausibly infer that Capital One regularly collects

or attempts to collect debts owed or due to someone other than Capital One.

Because Capital One acquired Davidson’s credit card account (and the credit card

accounts of the purported class members) from HSBC, Capital One’s collection

efforts in this case relate only to debts owed to it—and not to “another.” That the

credit card accounts were in default at the time they were acquired by Capital One

does not bear on our determination here. As such, the amended complaint fails to

sufficiently allege that Capital One is a “debt collector” under § 1692a(6) and thus

subject to liability under the FDCPA.




                                          17
             Case: 14-14200    Date Filed: 08/21/2015   Page: 18 of 18


                                        IV.

      Because Davidson’s amended complaint does not plausibly allege that

Capital One is a “debt collector” under the FDCPA, we affirm the district court’s

dismissal of Davidson’s amended complaint.

      AFFIRMED.




                                        18